Name: 2001/438/EC,ECSC,Euratom: Decision of the Representatives of the Governments of the Member States of 6 June 2001 appointing members of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2001-06-12

 Avis juridique important|32001D04382001/438/EC,ECSC,Euratom: Decision of the Representatives of the Governments of the Member States of 6 June 2001 appointing members of the Court of First Instance of the European Communities Official Journal L 155 , 12/06/2001 P. 0009 - 0010Decision of the Representatives of the Governments of the Member Statesof 6 June 2001appointing members of the Court of First Instance of the European Communities(2001/438/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 225 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32d thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140a thereof,Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities(1),Whereas:(1) The terms of office of Mr John D. COOKE, Mr Nicholas James FORWOOD, Mr Rafael GARCÃ A-VALDECASAS Y FERNÃ NDEZ, Mrs Pernilla LINDH, Mr Paolo MENGOZZI, Mr JÃ ¶rg PIRRUNG and Mr AndrÃ © POTOCKI, members of the Court of First Instance of the European Communities, expire on 31 August 2001.(2) The partial replacement of members of the Court of First Instance should take place for the period from 1 September 2001 to 31 August 2007,HAVE DECIDED AS FOLLOWS:Article 1The following are hereby appointed members of the Court of First Instance of the European Communities for the period 1 September 2001 to 31 August 2007:Mr John D. COOKEMr Nicholas James FORWOODMr Rafael GARCÃ A-VALDECASAS Y FERNÃ NDEZMr Hubert LEGALMrs Pernilla LINDHMr Paolo MENGOZZIMr JÃ ¶rg PIRRUNG.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 6 June 2001.The PresidentG. Lund(1) OJ L 319, 25.11.1988, p. 1. Corrigendum: OJ C 215, 21.8.1989, p. 1. Decision as amended by Decision 93/350/Euratom, ECSC, EEC (OJ L 144, 16.6.1993, p. 21).